Title: To Benjamin Franklin from Jonathan Williams, Jr., 4 February 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes Feb. 4. 1781.
I received in course your kind Favour of the 29 Jan. & would have answered it by return of Post if Mrs Williams’s Situation had not required my constant attention. She is now thank God much better & I hope soon to see her recover fast.— Notwithstanding you heard on the 29th that the marquis de la Fayette was sailed. I am sure she was not gone from the Garonne the 30th nor have I any positive Accounts of her having yet heaved up her anchors. I am however assured she waits only for a Wind but I shall believe nothing ‘till I hear of her arrival in L’Orient. I have sent off my first Clerk to do everything necessary for her Dispatch & as soon as Mrs Williams’s Health will permit I will go myself.
I have advice from L’Orient that the Droit de Frêt on the Aurora (about £4000 Livres in the whole) is demanded & a permit to unload is refused untill it is either paid or the order of Mr Necker produced. I therefore request you will send my Letter to him immediately & please to add a Recommendation from yourself so as it may be attended to. Our Director tells me that I ought not to pay it particularly as the Spaniards are exempt & we are by Treaty to be Treated as the most favoured Nation.
I thank you for your Care of the Printing Press & shall be glad to know how much it Cost so as to replace the Money.— I have already placed in Mr Grands hands more than sufficient to pay what I drew on You for, in consequence of Mr de C——s stoppage.

Your Favour of the 1st Inst is also before me. I am rejoiced to hear that Mr de Chaumont goes on again & hope he will continue— I am glad to find you approve of the Step I took in the Bordeaux Business. I have since written to my Friends to do nothing if there appears no Intention to detain the ship because if weather should detain her all the legal methods in the World will not get her out, & it is disagreeable to get into Quarrells when they can be avoided, and as Mr de C now pays I suppose the motive for detention does not longer subsist.
I shall be obliged to you if you will order a Ream or two of the proper Paper for my printing Press to come with it for I do not think I can get any here thin enough.
I am ever with the highest Respect Dear & hond Sir Your dutifull & Affecte
Jona Williams J
His Excelly Dr Franklin
 
Notation: Jona Williams Feb 4. 1781
